     Case 2:20-cv-00615-RFB-BNW Document 18 Filed 06/01/20 Page 1 of 1




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    Debra Schwartzmiller,                                Case No. 2:20-cv-00615-RFB-BNW
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    C.R. Bard Incorporated, et al.,
10                           Defendants.
11

12          The United States Postal Service has returned as undeliverable to Plaintiff’s counsel

13   Melissa Fry Hague a recent order of this court (ECF No. 14). (See ECF No. 17.) Thus, it appears

14   that she is no longer at the address on file with the court. Under Local Rule IA 3-1,

15          An attorney or pro se party must immediately file with the court written
            notification of any change of mailing address, email address, telephone number, or
16
            facsimile number. The notification must include proof of service on each
17          opposing party or the party’s attorney. Failure to comply with this rule may result
            in the dismissal of the action, entry of default judgment, or other sanctions as
18          deemed appropriate by the court.
19   Ms. Hague must file a notice with her current address with the court by June 19, 2020.
20          IT IS SO ORDERED.
21          DATED: June 1, 2020
22

23                                                        BRENDA WEKSLER
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
